Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on October 6, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-9, 11, and 12 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Foreign Priority Document was electronically retrieved on July 4, 2020.

Withdrawn Rejections
	The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 4, 5, 8, and 9, stated in the previous Office Action, has been withdrawn in view of Applicants’ amendments thereto.

Allowable Subject Matter
Claims 1-3, 6, 7, 11, and 12 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method for preparing a visible light responsive tricobalt tetraoxide dodecahedron/carbon nitride nanosheet composite, wherein a carbon nitride 
The prior art of record also does not teach or suggest the claimed method for preparing a carbon nitride nanosheet composite, wherein a carbon nitride nanosheet is obtained by carrying out twice calcination with urea as a precursor, the carbon nitride nanosheet is dispersed into methanol, cobalt nitrate hexahydrate and 2-methylimidazole are sequentially added thereto, a reaction to obtain a carbon nitride nanosheet composite is carried out.
Exemplary prior art includes:
Hu et al. (CN 10 9921039), which teaches the preparation of a catalyst, wherein a mixed aqueous solution of cobalt nitrate and 2-methylimidazole is prepared, half of a carbon cloth is immersed in the mixed aqueous solution to obtain a ZIF-L/CC sample, a mixed methanol solution of cobalt nitrate and 2-methylimidazole is then prepared, the previously immersed half of carbon cloth is then immersed in the mixed methanol solution of cobalt nitrate and 2-methylimidazole to obtain a ZIF-L-D/CC 3O4/CC catalyst.  See paragraphs [0010]-[0022].  Hu et al. do not teach or suggest the employment of urea to prepare carbon nitride.
Feng et al. (CN 10 4752062), which teaches the preparation of a counter electrode, said preparation comprising dissolving cobalt nitrate and 2-methylimidazole with MeOH and forming a mixture, which is then centrifuged to obtain ZIF-67.  ZIF-67 is then roasted under an inert atmosphere, and then dissolved with isopropanol, subjected to ball grinding to form particulates, and spraying and drying the particulates onto FTO (fluorine-doped tin oxide) conductive glass, see paragraphs [0007]-[0015].
Chen et al. (CN 11 0065972), which teaches the preparation of a Co3O4 gas sensing material, wherein cobalt nitrate and 2-methylimidazole are dissolved in methanol to obtain ZIF-67, followed by dissolving the ZIF-67 and cobalt nitrate in deionized water to form a uniform mixed solution, the mixed solution is transferred to a hydrothermal reaction kettle at 120-150°C for a hydrothermal reaction to obtain a sensing material, and the sensing material is placed in a tube furnace where the temperature is raised to 300-450°C for 2-3 hours at a heating rate of 5-10°C/min in an air atmosphere to obtain Co3O4 gas sensing material. See paragraphs [0008]-[0014].
Chen et al. (CN 11 0048128), which teaches the preparation of a nitrogen-doped carbon nanotube oxygen-reduction electrocatalysts, said preparation comprising calcining of biomass (e.g., urea) to obtain carbon 
Cao et al. (CN 10 9850850), which teaches the preparation of carbon and nitrogen co-doped metal oxide nanosheets, said preparation comprising preparing separate solutions of metal salt (e.g., cobalt nitrate) and of carbon nitride precursors (e.g., urea), mixing the two separate solutions, and subjecting the resultant mixture to a two-step calcination.  See paragraphs [0009]-[0012].  Cao et al. do not teach or suggest forming carbon nitride via a two-step calcination with urea as a precursor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 4, 2021